 DIERKS FOREST, INC.APPENDIX183NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that-Upon request of the United Steelworkers of America, AFL-CIO, the exclu-sive bargaining repiesentative of our production and maintenance employees,WE WILL bargain with it in good faith concerning proposals it may advance fora voluntary checkoff or other lawful means of facilitating the collection ofunion dues.ROANOKE IRON & BRIDGE WORKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland 21202, Telephone 752-2159Dierks Forest,Inc.andUnited Papermakers and Paperworkers,AFL-CIO.Cases 16-CA-2522 and 16-RC-!1.064.July 20, 1966'DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn May Vii, 79f;6, 'trial Exam mer Marion C. Ludwig issued hisDecision in the above-entitled proceedings, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. In addition, the Trial Exanumer found that certainobjections to the election filed in Case 16-RC-4064 warranted settingaside the election of November 3, 1965. Thereafter, Respondent, filedexceptions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Dlembers Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire rec-ord in these cases, and hereby adopts the findings,' conclusions, andreeonnnenclations of the Trial Examiner, with the following addition.I Respondent attacks the credibility findings of the Tital Examiner in connection with111s fin tines of Sta) (1) ViolationsWe have revicr,ed the entire record and under the t.nid-ards of forth inStandard 1)rilWallProdircls, Inc,91NLRr, 544, cold 188 P 2d :62(C A R) vve had no season to reject these finding.,160 NLRB No IS 184DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board adopted the Trial Examiner's Recommended Order.][The Board set aside the election held in Case 16-RC-4064 onNovember 3, 1965, and ordered that the case be remanded to theRegional Director for Region 16 for the purpose of conducting a newelection at such time as he deems the circumstances permit the freechoice of a bargaining representative.][Text of Direction of Second Election omitted from publication.]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThese cases involve unfair labor practice charges and objections to conduct affect-ing the results of a stipulated consent election held on November 3, 1965.1 A con-solidated proceeding was heard before Trial Examiner Marion C. Ladwig at Idabel,Oklahoma, onMarch 22, 1966,pursuant to a complaint dated January 27, 1966;an order datedFebruary11, 1966, directing a hearing on the objections timely filedby the Union(United Papermakers and Paperworkers,AFL-CIO);and an order ofconsolidation dated February 16, 1966. The primary issues are whether (a) theRespondent(herein called the Company),through its production superintendent,stated during the preelection campaign that the plant would be closed, and that theCompany would not bargain and would cancel its plant expansion plans, if theUnion successfully organized the plant, andcoercivelyinterrogated employees; (b)the Company,through its plant superintendent,coercively interrogated an employee;and (c)the election should be set aside.Upon the entire record,2 including my observation of the demeanor of the wit-nesses, and after due consideration of the briefs filed by the General Counsel andthe Company,3Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDThe Company is a Delaware corporation, which is engaged in the manufacture ofinsulation board and pressed board at its Craig plant near Broken Bow, Oklahoma,from which it ships goods valued in excess of $50,000 directly to points outside thatState.The Company admits, and I find, that it is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act. The Union is a labororganizationwithin the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Threats and interrogation by the production superintendentTom Coulter,the superintendent of production over about 70 employees at theCraig plant, admittedly talked to a number of employees during the preelection cam-paign against the Union,but the testimony is largely in dispute concerning a num-ber of alleged threats and inquiries.Employee Jimmy O'Donnel testified as follows: On October 25 (9 days beforethe election),Coulter came out to his job where he was working on a machine.Coulter said he "would like for me to come into the lab and he wanted to talk tome about the Union."They went into a part of the lab where none of O'Donnel'swork was done.There, Coulter "toldme he didn'tknow how I felt about theUnion," but that he "had looked up some old records in the office and found that IIUnless otherwise indicated, all dates refer to the year 19651The General Counsel's motion to correct the record, dated April 16, 1966, is herebygranted and the record is corrected accordingly. The record is also corrected to change theword "for" at page 24, line 16, to "against "3The Company'smotion to dismissthe complaint and to overrule the objections arehereby denied because of the findings and conclusions made hereinafter DIERKS FOREST, INC.185had been for the Union." This O'Donnel denied. Then Coulter said they "would shutthe Craig Plant down if we voted the Union in, because all of the owners had amillion dollars or more in their pockets." O'Donnel asked who the owners were and"he named Fred Dierks and some others and he went on and told me that Dierkswouldn't bargain with the Union. And there wasn't no way that we could get higherwages and they wouldn't bargain with them." Then, before discussing a strike inCalifornia and another one there at Broken Bow in 1945, Coulter said that the"Dierks had plan to expand the Craig Plant but they wouldn't if we workedagainstthem" and brought the Union in.When Coulter was called as a defense witness, he was permitted (over objectionsby the General Counsel) to be asked specific questions whether or not he made par-ticular statements to O'Donnel and other witnesses called by the General Counsel.His testimony, therefore, consisted primarily of denials, which he gave without firsttestifyingwhat he recalled was said in the various conversations. Thus, I did nothave the opportunity to compare his recollections in detail with those of the employ-ees.Nevertheless, from the way he gave his brief testimony, I was not favorablyimpressed.He denied mentioning anything about looking up old records, shutting down theplant, about Dierks not bargaining, or about the plant never expanding if the Unioncame in.He did not specifically deny other parts of O'Donnel's testimony. Concern-ing the old records, O'Donnel had testified that in 1964, a union "started up," butnever did get an election. The parties stipulated that O'Donnel's personnel statussheet did not bear any reference to his union activities, but there was no stipulationthat this was the Company's only record concerning O'Donnel.From my observation of the twowitnesses,I credit O'Donnel's testimony anddiscredit Coulter's denials. In doing so, I do not overlook the Company's argumentin its brief that O'Donnel's testimony was evasive concerning the antiunion status of30 or 35 employees whose names were on a petition circulated in the plantagainstthe Union. I do not consider O'Donnel to have been evasive when he testified that"if someone walked up to you and asked you to sign it against the Union and youdidn't want the Company to know about [how you felt], you would go ahead andsignthat paper wouldn't you?" and that "The writing was opposed to the Union,but I don't know about the names."Another employee, Edward Leonard, testified that on October 7 (over 2 weeksearlier), Coulter came to where he worked and "said that he had heard that I hadgone bad on him" and "that I was for the Union." Leonard responded that "aboutall of the dealings that I had with the Union could be put on the point of my knifeblade." Then Coulter said, "Is that right, I didn't know, I just wanted to know howyou felt." In the discussion that followed, Coulter stated that "guys like Phil Jonesand George Whitten and three or four more on this in-plant organizing committeewould probably run the thing. And ... ,that Phil would probably present him withthe contract," and if he did, Coulter "would tell him to kiss his. "Coulterdenied that he asked Leonard or anyone else how he felt about the Union, butacknowledged having the other part of the conversation, except for using the word,"contract," He testified that he "more or less, in a kidding way, but I was sincerein a way" said that in the final analysis, "Phil and Whitten, I probably named oneor more, would be running the plant and that when he come up telling me what todo I would probably tell him to kiss my." Judging from their demeanor, Iam convinced that Leonard was the more reliable witness. I credit his account ofwhat was said.Former employee James Mills testified that on the same date, October 7, in therefinery area, Coulter initiated a conversation, asking "me if a union man had beento see me, and I told him, `Yes, he had.' He said, `James, what have they promisedyou this year?' I told him, `I didn't know, I didn't have much to say to the unionman.' " Then, on October 29, less than a week before the election, Coulterapproached him again in the chemical room and said that "two or three people toldhim that I was for the Union." Mills denied it. Coulter admitted telling Mills thattwo or three employees had said Mills was for the Union, and testified that two orthree, or "it may have been five or six," had so advised him, although Coulter deniedever asking employees whether Mills was for or against the Union. Although Coul-ter denied ever asking any employees on his shift how they felt about the Union, Ifind that his admitted statement to Mills, immediately before the election, aboutemployees claiming he was for the Union-after previously interrogating him aboutthe visit of the union man-was interrogation about his union support. I discreditCoulter's denial that he questioned employees about the Union. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving credited the testimony of O'Donnel, Leonard, and Mills, and having con-sidered all the circumstances of the case, I find that Coulter made threats and coer-cively interrogated these employees, in violation of Section 8(a)(1) of the Act. Inview of this finding, I do not consider it necessary to rule specifically on the con-flicts between the testimony of Coulter and other employees, or to rule on the coer-sive effect of other alleged interrogation.B. Interrogation by the plant superintendentContrary to my observations of Coulter, I was most favorably impressed by PlantSuperintendent John Selig. Concerning his alleged interrogation of employee GeorgeWhitten, a member of the Union's in-plant organizing committee, Selig testified thatabout October 10 or 11, Whitten approached him and said that in a couple of days,he would receive a letter from the Union, that Whitten's name would be on it, andthatWhitten would like to get his name off of it. Selig asked why, and Whittensaid: "I thought I was for this deal and my brother came home and told me that Ishouldn't have signed it, it was not a good deal." Selig said he did not know whatthe letter was, but that he would be glad to mentally cross his name off of it. Thena day or two later, Selig received the letter claiming a union majority and naminethe in-plant committee. Selig saw Whitten 2 or 3 days later and said he had receivedthe letterWhitten then asked to talk about his job, and proceeded to express hisconcern about not having enough help, and asked, "If I agree to vote against theUnion will you promise to get me a helper?" Selig said he could not promise himanything.Whitten testified that Selig questioned him about union people visiting him, aboutwhat they told him, and about how he was getting along with his job. He deniedthat he ever said a word to Selig about the union letter, but did recall talking toSelig about needing a helper. He denied remembering if Selig had said Selig couldnot promise him anything.I credit Selig and find that he did not coercively interrogate WhittenIII.OBJECTIONS TO THE ELECTIONOn November 9, the Union filed objections to conduct affecting the results ofthe election alleging,inter alia,that the Company interrogated the employees aboutthe Union and maintained a-listing of employees involved in the Union's organiza-tional activities. In ruling on these objections, I shall consider only conduct occur-ring between September 30, when the petition was filed, and November 3, whenthe election was conducted.Having found that the Company engaged in violations of Section 8(a)( I) by thecoercive interrogations found above (including Production Superintendent Coulter'sas the Board has consistently held, that such conducta fortioriinterfered with theexercise of a free and untrammeled choice in the election. I therefore find merit inthe Union's election objections. I recommend that the representation election heldherein be set aside and that a new election be held at an appropriatetimeto be fixedby the Regional Director.CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing employees in the exercise of therights guaranteed them in Section 7 of the Act, the Company has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYThe Company contends that no violation should be found because the allegedconduct was isolated, innocuous, anddeminimisin character, and contrary toinstructions.However, because of the gravity and inherent coerciveness of thethreats, the coercive context and nature of the interrogation, the position of theproduction superintendent in the management of the plant, and his aforesaid con-duct, despite any contrary instructions given in connection with the preelection cam-paign against the Union, I find that the contention has no merit. I shall thereforerecommend an order directing the Company to cease and desist from its unfair laborpractices and from any like or related invasion of its employees' Section 7 rights, DIERKS FOREST, INC.187and to take certain affirmative action, which I find necessary to remedy and toremove the effect of the unfair labor practices and to effectuate the policies of theAct.Accordingly, on the basis of the foregoing findings and conclusions, and on theentire record, I recommend, pursuant to Section 10tc) of the Act, issuance or thefollowing:ORDERRespondent, Dierks Forest, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening to close down if its employees vote for union representation.(b)Threatening to cancel plant expansion plans if a union successfully organizesthe plant.(c) Informing employees that it has records of their prior union activities.(d)Telling employees that it would not bargain with a union(e)Coercively interrogating its employees concerning union activities or theirunion sympathies.(f) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of their rights guaranteed under Section 7 of the Act.2.Take the following affirmative action necessary to effecutate the policies of theAct:(a) Post at its plant near Broken Bow, Oklahoma, copies of the attached noticemarked "Appendix." 4 Copies of such notice to be furnished by the Regional Direc-tor for Region 16, after being duly signed by the authorized representative of theRespondent, shall be posted immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasonable steps shall be taken,by the Respondent to insure that said notices are not altered, defaced, or covetedby any other material.(b)Notify the Regional Director for Region 16, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondent has taken tocomply herewitfi 5In the event that this Recommended Order is adopted by the Board, the wools "a'Decision and Order" shall be substituted for "the Recommended Order of a Trial E%am-iner" in the notice In the further event that the Board's Order is enforced b} a decree ofa United States Court of Appeals, the words ""ii Decree of the United States Court ofAppeals. Enforcing an Order" shall be substituted for the words "a Decision and Order"5 In the event that this Recommended Order is adopted by the Board, this pros isionshall be modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions-Act, as amended, we hereby notify our employees that:WE WILL NOT threaten to close down if our employees vote for a unionWE WILL, NOT threaten to cancel any plans for plant expansion if a unioncomes in.WE WILL NOT inform employees that we are keeping records of their unionactivities.WE WILL NOT tell employees that we will not bargain with a union.WE WILL NOT coercively interrogate our employees about union activities ortheir union support.WE WILL NOT interfere with the right of our employees to make a free choicein any election ordered by the National Labor Relations BoardWE WILL NOT interfere with our employees' union activities.DIERKS FOREST, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building,110 West Fifth Street, Fort Worth, Texas 76102, Tele-phone 335-4211, Extension 2145.Watkins Furniture Company,Watkins-Pearl,Inc.,Watkins-Southgate Furniture Co., Watkins-Great Northern FurnitureCompany, Forman Furniture Company, Watkins-Euclid Furni-ture Co., Inc.,and Watkins-Mentor FurnitureCo.andRetailStore Employees Union Local 880, Retail Clerks InternationalAssociation,AFL-CIOand the Employees Committee,Party ofInterest.Case 8-CA-4047.July 25,1966DECISION AND ORDEROn April 27, 1966, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision, a supporting brief, and a brief in oppositionto the cross-exceptions of the Charging Party; and the ChargingParty filed cross-exceptions, a supporting brief, and a brief in oppo-sition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.-The Board has considered the exceptions, cross-exceptions, briefs,and the entire record in this case, and it hereby adopts the findings,conclusions, and recommendations of the Trial Examiner with thefollowing modifications :We agree with the Trial Examiner that the evidence establishesthat Respondent interfered with the administration of, and contrib-uted support to the Employees' Committee in violation of Section8(a) (2) and (1) of the Act. We do not agree, however, with the TrialExaminer's further finding that the evidence establishes dominationof the Employees' Committee by Respondent.'1 SeeIrving Air Chute Company,149 NLRB 627, 641.160 NLRB No. 20.